Citation Nr: 1000851	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  98-03 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disorder.

3.  Entitlement to a compensable disability rating for 
service-connected residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama and a July 2004 rating decision of the VA 
RO in Columbia, South Carolina.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at a Travel 
Board hearing in March 2009.  A transcript of this proceeding 
is associated with the claims file.

This case was previously before the Board in April 2009 and 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In April 2009, the Board requested that the Veteran be 
afforded examinations to determine whether his current 
psychiatric disorder is related to his military service and, 
if so, whether his hypertension is related to his psychiatric 
disorder and also to determine the current severity of his 
service-connected residuals of malaria.      

In July 2009 correspondence the Veteran was notified that a 
VA medical facility would schedule the Veteran for a VA 
examination in connection with the claim.  The Veteran was 
further notified that the VA medical facility would notify 
the Veteran of the date, time, and place of the examination.  
This letter also notified the Veteran that when a claimant, 
without good cause, fails to report for an examination or 
reexamination, the claim shall be rated based on the evidence 
of record, or even denied.  

It appears that the Veteran was scheduled for various VA 
examinations in July 2009 and failed to report to these 
examinations; however, there is no indication in the claims 
file that the Veteran was informed of the date, time, and 
place of the examination.  In a December 2009 Informal 
Hearing Presentation the Veteran's representative argued that 
there was no proof in the claims file that the Veteran was 
properly notified that he had been scheduled for these 
examinations.  The Board agrees.  

Given the foregoing, the Board finds that compliance with the 
April 2009 remand has not been accomplished.  The April 2009 
remand essentially requested that the Veteran be afforded VA 
examinations for his claim on appeal.  Unfortunately, there 
is no indication in the claims file that the Veteran was ever 
notified that he had been scheduled for these examinations.  
As such, the VA medical facility's attempt to schedule VA 
examinations in July 2009 does not satisfy the April 2009 
remand request.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the current nature and likely 
etiology of the claimed acquired 
psychiatric disorder.  A copy of the 
notice letter sent to the Veteran 
with the date, time, and place of the 
examination must be associated with 
the claims file.  Based on the 
examination and review of the record, 
the examiner should provide a 
diagnosis for the Veteran's 
psychiatric and opine whether it is 
at least as likely as not that this 
disorder is related to the Veteran's 
military service to include his 
combat service.

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.  

2.  If and only if the Veteran's 
acquired psychiatric disorder is 
related to his military service, 
schedule the Veteran for an 
appropriate VA examination for the 
purpose of ascertaining whether the 
Veteran has a current diagnosis of 
hypertension and, if so, whether it 
is at least as likely as not that his 
hypertension is caused by or 
aggravated by any service-connected 
psychiatric disorder.  A copy of the 
notice letter sent to the Veteran 
with the date, time, and place of the 
examination must be associated with 
the claims file.    

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his residuals of 
malaria.  A copy of the notice letter 
sent to the Veteran with the date, time, 
and place of the examination must be 
associated with the claims file.  The 
examination should comply with AMIE 
protocols and all residuals should be 
reported in detail.  Specifically, the 
examiner should test for the malarial 
parasite in a blood smear and comment on 
whether the Veteran has any residuals 
from his malaria to include liver or 
spleen damage.

The claims folder must be made available 
to the examination for review and any 
indicated studies should be performed.  

4.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claims.  
If any benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant is on notice that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with 38 C.F.R. § 3.655(b) 
or (c) as appropriate.  38 C.F.R. § 3.655(a).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


